PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/531,925
Filing Date: 3 Nov 2014
Appellant(s): Donegan et al.



__________________
Taryn Elliott
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/11/2020.


Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/08/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argued that Independent claim 18 and 32 are not anticipated by Curts. Specifically, “the angled surfaces of Curts fail to meet the other claimed limitations corresponding to the planar surface of independent claim 18, including that an inverted orientation of the reservoir includes the planar surface configured to contact a flat surface”
This is not found persuasive because Curts teaches a planar surface (see figures 1-3, 11-12, 14-15 where reservoir 14 has a plurality of planar surfaces in the form of 8 planar surface triangular sections) with no openings.  Each of the upper surfaces of Curts constitute a planar surface. Planar is defined by Merriam-Webster as “of, relating to, or lying in a plane”.  As per the annotated fig. (provided below) it is clear seen that each of the top elements of Curts lie in a plane and as such are planar. Note that the claims do NOT require these planar surface to be in a horizontal plane nor do they limit the apparatus to a single planar surface.

    PNG
    media_image2.png
    885
    694
    media_image2.png
    Greyscale


Appellant further argued that, “when the container 14 of Curts is in an inverted position consistent with the disclosure of Curts, none of the angled surfaces of Curts are capable of contacting a flat surface. Indeed, the only portion of the container 14 of Curts that could possibly contact a flat surface in an inverted orientation would be the point, which is not a planar surface. As such, Curts fails to disclose a reservoir having a mouth disposed opposite a planar surface with no openings where the reservoir is invertible from an upright orientation into an inverted orientation with the planar surface configured to contact a flat surface.” 
In response to appellant’s argument, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  It is clear that the planar surface as taught by Curts is configured (can and able) to contact a flat surface in an inverted orientation, for example on a table, in a sink or on the ground when the user needs to fill up reservoir.  It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Note that it is well settled case law that such limitations, which are essentially method limitations or statements of intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.
See MPEP 2114, which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2nd 1647.
Claims directed to apparatus must be distinguished from the prior art in terms of the structure rather than functions.  In re Danly, 120 USPQ 528, 531. And,

Again it is noted that in the instant case Curts has the ability to perform the functional limitation. As in the annotated fig. below (provided for reference) a user can easily position any one of the planar surfaces of Curts on a flat surface. 

    PNG
    media_image3.png
    540
    446
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    792
    570
    media_image4.png
    Greyscale




Appellant further argued that, “this is not the case of merely describing an end use of or problem to be solved by the apparatus, which here is filling a bird feeder for feeding birds. Instead, the claimed features describe a structural relationship of the reservoir among the planar surface and the mouth, namely that they are structured such that when the reservoir is in an inverted orientation, the planar surface is opposite the mouth and contacts a flat surface. These claimed features detail specific characteristics of the structure of the reservoir and the relationship of the planar surface and the mouth to each other.”
In response to appellant’s argument it is noted that Curts teaches the limitations as claimed. With regards to fig. 2 of Curtis for instance it can clearly be seen that the planar surfaces (the plurality of planar surfaces in the form of 8 planar surface triangular sections) are on the opposite side of the mouth (28).  The two elements are on two different opposite sides of Curts.

Appellant argued that, “The only disclosure in Curts of an inverted orientation is the only one which would comport with common sense: the inverted orientation shown in FIG. 3, in which the point would be the only portion of the container 14 of Curts that is capable of contacting a flat surface. However, the Office attempts to shoehorn Curts into fitting its position by showing images that the Office cut from the disclosure and manipulated into different angles to position what the Office is arguing is a planar surface of the container on a flat surface. Office Action, pg. 36-38. More particularly, the Office is showing FIG. 3 of Curts tilted to an angle onto one of the angled surfaces. The Office cannot meet its burden in showing Curts discloses a planar surface that is configured to contact a flat surface in an inverted orientation by moving the container 14 from the orientation Curts itself calls an inverted orientation into another orientation and call it an “inverted orientation.” As such, there is no support for the Office’s position that the container of Curts is capable of being invertible from an upright orientation into an inverted orientation with the planar surface configured to contact a flat surface.”
In response to appellant’s argument it is again noted that apparatus claim are directed to what an invention is not what it does, therefore the structure of Curts must merely be able to perform the functional limitations. It is noted that the “flat surface” on which appellant’s bird feeder is configured to rest is not part of the structure of appellant’s bird feeder. The structure required by the claims is “a planar surface with no openings” as anticipated by Curts. Any planar surface can rest on a flat surface as per the definition of planar (provided above).

Appellant argued that, “Independent claim 18 recites, inter alia, “the reservoir engaging portion engaged to the connecting portion such that a first connector engaged to a second connector are disposed distal to the planar surface and a hanger is configured to pivot to a folded position with no portion of the hanger assembly protruding past the planar surface when the reservoir is in the inverted orientation.” The Appellant respectfully submits that Curts fails to disclose these features… Curts is limited to a hanger assembly 18 with a plurality of suspension members 22 interconnecting a framework 16 and a mount 20. Curts, at FIGS. 1-3, 11-15; Col. 4, lines 58-65. Curts is completely silent on the suspension members 22 other than to say that “[suspension members 22 may be flexible chains that include a plurality of interconnected rigid links, or may be other flexible or rigid structures extending between mount 20 and framework 16, such as strong, wire or the like.” Id. at Col. 4, lines 58-65. In each of the Figures of Curts, the mount 20, and portions of the suspension members 22 extend well beyond the point of the container 14.”
This is not found persuasive because applicant is suggesting that since the figures only ever show the chains extending upwardly to the mount that is the only way they can reasonable be considered to be arranged or taught by Curts.  The office respectfully disagrees with such a conclusion In re Sovish, Moisson, and Selleslags, 226 USPQ 771.
As acknowledged by appellant (Remarks pages 7-8, dated 09/18/2019), Curts discloses that the hanger assembly comprises a hanger that is configured (capable) to pivot to a folded position based on the suspension members 22 being flexible chains that include a plurality of interconnected rigid links, or may be other flexible or rigid structures extending between mount 20 and framework 16, such as string, wire or the like (See Curts Col 4 Ln 55-65).  Furthermore, the hanger is configured to pivot to a folded position with no portion of the hanger assembly protruding past the planar surface (one of the triangle planar sections) when the reservoir is in the inverted orientation (the inverted orientation as recited in the claim is understood to mean when the planar surface is configured to contact a flat surface, such as a table top).  In other words, the chain of Curts is configured to pivot to a folded position (based on flexible disclosure) to provide an unobstructed placement of the planar surface of Curts on a surface (table, sink) in a manner that is stable for refilling in the exact same manner as applicants invention (see Specification 41 and Figure 3-4 of the present application).  It should be noted that applicants own disclosure teaches hangers in the form of chains but only shows them in the extended orientations figures 21A, just like the disclosed chains of Curts. 

Appellant further argued that, “the Office has not met its burden in demonstrating inherency or even attempted to do so, and instead relying entirely on examiner argument.” (in reference to the chain of Curts).

plurality of interconnected rigid links, or may be other flexible or rigid structures extending between mount 20 and framework 16, such as string, wire or the like.” Curts discloses the flexibility of the chain and as such teaches the chain is movable. As stated above it is abundantly clear to one having ordinary skill in the art that a flexible chain is movable between positions. 

Appellant argued that, Independent claim 18, 26, and 32 are not obvious in view of Curts and Muhr. Specifically appellant argued that, “In the entire disclosure of Muhr, the bird feeder is in this orientation with the various features arranged as such. There is no teaching of an inverted orientation. Further, even if one were to unilaterally decide to invert the bird feeder of Muhr, in that orientation, the most distal portion of the bird feeder would be the peak of the hanger. Thus, even if one were to modify Curts with Muhr, there would still be no reservoir invertible from an upright orientation into an inverted orientation with a planar surface configured to contact a flat surface.”
In response to appellant’s argument it is noted that this is alternative rejection for claims 18 and 32 if for any reason a more narrow reading of planar surface could be interpreted in the claim.  In any case the modification of Curts plurality of connected planar surfaces of the reservoir with the teaching of a singular planar surface as taught by Muhr would have been obvious to one of ordinary skill in order to allow for the level placement of the reservoir during storage and filling.  Appellant’s only arguments alleging non obviousness are that Muhr is a design reference and never details, or discloses the feeder in the inverted orientation, that the mouth disengaged from the basin assembly, or the hanger being folded.  In response to applicant's argument that Muhr is silent as to reference features above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, clearly it would be advantageous to be able to fill up the reservoir of Curts without having to steady or hold the reservoir in the inverted position during filling.  Providing Curts feeder with the singular planar surface as taught by Muhr allows for the hands free placement of the reservoir on the ground, sink or table in a manner that is significantly more stable and prevents tipping over during the filling process.

Appellant further argued that, “Muhr again suffers from the same deficiency such that it cannot cure the deficiencies of Curts. In the entire disclosure of Muhr, the bird feeder is in the orientation shown in the reproduction above with the various features arranged as such. There is no teaching of an inverted orientation. Even if one were to unilaterally decide to invert the bird feeder of Muhr, in that orientation, the most distal portion of the bird feeder would be the peak of the hanger. Several portions of the hanger assembly of Muhr protrude past the portion the Office’s points to as the planar surface of the reservoir. Not only does the hanger protrude past the planar surface, the portion ofMuhr the Office relies on as the connector also protrudes past the planar surface 3. Thus, in the only disclosure of Muhr, several portions of the hanger assembly protrude past the planar surface. Thus, even if one were to modify Curts with Muhr, there would still be no hanger that is capable ofpivoting to afoldedposition with no portion of a hanger assembly protrudingpast a planar surface when a reservoir is in an inverted orientation.”
Appellant’s further arguments to the Curts and Muhr, as only ever showing the hanger assemblies in the upright position is not persuasive for the same reasons as indicated above.
Appellant is suggesting that since the figures only ever show the chains/hanger extending upwardly in the suspension orientation, applicant concludes, that is the only way they can reasonable be In re Sovish, Moisson, and Selleslags, 226 USPQ 771.  If that is the case, then can it be assumed that since applicants own figures do not show every hanger in the pivoted folded position, then they must be interpreted as only teaching a device capable of a suspended position?  Furthermore, the teachings of Curts disclose the flexibility of the hanger assembly in a manner sufficient to be capable of performing the intended use/functional recitation of applicants claimed invention.  Muhr also clearly shows simple mechanical engagements that anyone of ordinary skill in the art would recognize as being configured/capable of the intended use/functional recitations of the claimed invention.  Muhr’s structure is two loops of wire loosely looped together, as can be seen in the figs. of Muhr. Anyone seeing such a construction knowns the handle is capable of pivoting as is abundantly clear in the drawings of Muhr.

Appellant argued that, “To address these deficiencies of the combination of Curts and Muhr, as well as to attempt to address the claimed features of a hanger of a hanger assembly configured to pivot to a folded position with no portion of a hanger assembly protruding past a planar surface when a reservoir is in an inverted orientation, the Office created a series of images of the suspension members 22 of Curts and the hanger of Muhr each erased, with arrows superimposed on Muhr to allegedly show movement of the hanger of Muhr. Office Action, pg. 14, 38. There is no teaching or suggestion in the combination of Curts and Muhr or any other supporting evidence for what the Office has unilaterally created. Instead, the picking and choosing ofwhich features to erase is squarely within the realm of improper hindsight bias, where the Office is using the claimed technology as a guide to create a series of images that do not exist within the disclosures of Curts and Muhr. The presence of improper hindsight bias is apparent with these created images being the only support for the Office’s arguments regarding the claimed features.
In response to appellant’s argument the office is not suggesting erasing or adding any features to Curts or Muhr. The annotated figs. provided are only given to point to features for which the office is relying for rejection. The office is not altering the drawings or erasing anything, merely directing appellant to features clearly seen in the original drawings.

Appellant further argued that, “the combination of Curts and Muhr is at best silent on a reservoir having a mouth disposed opposite a planar surface with no openings where the reservoir is invertible from an upright orientation into an inverted orientation with the planar surface configured to contact a flat surface, let alone such that a hanger of a hanger assembly is configured to pivot to a folded position with no portion of the hanger assembly protruding past the planar surface when a reservoir is in the inverted orientation. The office cannot cure this deficiency by simply arguing that one of ordinary skill in the art would create the claimed technology.”
 	In response to appellant’s argument that the office is creating the claimed technology, it is no great leap, by any means, to understand that the containers of both Curts and Muhr are configured/capable of being invertible.  Nothing structurally would preclude or prevent either container of Curts or Muhr from being inverted according to the functional recitations of applicants claimed invention.  There is no great leap in assuming the hangers of Curts or Muhr are moveable since at least Curts already clearly discloses that the hangers “may be flexible chains that include a plurality of interconnected rigid links, or may be other flexible or rigid structures extending between mount 20 and 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (The Board disagreed with the examiner’s definition of one of ordinary skill in the art (a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

In this case, one of ordinary skill in the art would have the capability to understand basic simple mechanical engineering principles applicable to bird feeder hangers and recognize that the manner in which the prior art hanger mechanism of Muhr is intended to function according to intended use such as being inverted.
Based on the prior art disclosures and determination of level of ordinary skill in the art, applicant is attempting to argue that prior to their disclosure, one skilled in birdfeeders wouldn’t have understood basic principles of feeders and hangers such as pivoted wire and chain hangers, which is clearly disproven by Curts and Muhr and the further cited but not relied upon references.
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642         
                                                                                                                                                                                               Conferees:
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.